Citation Nr: 0901948	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis, bilateral knees.

3.  Entitlement to a compensable rating for right foot 
tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to October 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in August 2005 
and February 2006 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  By the 
August 2005 rating decision, the RO denied service connection 
for hearing loss.  Thereafter, by the February 2006 rating 
decision, the RO continued the noncompensable (zero percent) 
rating for the right foot, and established service connection 
for arthritis, bilateral knees, evaluated as 10 percent 
disabling, effective November 1, 2004.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect the 
veteran has a current hearing loss disability as defined by 
VA regulations.

3.  The veteran has painful motion of both knees.  

4.  Neither of the veteran's service-connected knee disorders 
have flexion limited to 30 degrees or less, nor extension 
limited to 15 degrees or more.

5.  Neither of the veteran's service-connected knee disorders 
is manifested by recurrent subluxation or lateral 
instability.

6.  The veteran's service-connected right foot tendonitis is 
manifested by moderate impairment of that foot, to include 
limitation of motion.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.385 (2008).

2.  The criteria for an initial separate rating of 10 
percent, and no higher, for the veteran's arthritis of the 
right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.56, 
4.71a, Diagnostic Code 5003 (2008); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

3.  The criteria for an initial separate rating of 10 
percent, and no higher, for the veteran's arthritis of the 
left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.56, 
4.71a, Diagnostic Code 5003 (2008); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).

4.  The criteria for a rating of 10 percent, but no higher, 
for right foot tendonitis are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 
4.40, 4.45, .4.56, 4.71a, Diagnostic Code 5024-5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

With respect to the bilateral knee claim, the Board observes 
that this appeal is from a disagreement with the initial 
rating assigned after the establishment of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In regard to the other appellate claims, the Court has held 
that adequate notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In the instant case, the veteran was sent pre-
adjudication notice regarding his hearing loss claim by a 
letter dated in November 2004.  This letter also addressed 
his claim of service connection for right foot tendonitis.  
Although it does not appear he was sent pre-adjudication 
notice regarding the increased rating claim for the right 
foot, he was sent notification on this issue by a letter 
dated in March 2007 followed by readjudication of the claim 
via a November 2007 Supplemental Statement of the Case.  He 
was sent further notification by a June 2008 letter.

Taken together, these letters informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board observes that the letters sent to the veteran 
satisfy elements (1) and (3) relative to the right foot 
tendonitis claim.  (The bilateral knee arthritis claim is an 
initial rating claim and Vazquez-Flores has no application.)  
Although none of the aforementioned notification letters 
contained the specific criteria of the relevant Diagnostic 
Code (i.e., element (2)), this information was included in 
the June 2006 Statement of the Case (SOC).  The Board also 
notes that the veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefit sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

The Board also notes that it does not appear the notification 
sent to the veteran regarding his hearing loss claim includes 
the specific information on disability rating(s) and 
effective date(s) outlined by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
although this information was part of the June 2006 SOC and 
June 2008 letter.  Moreover, for the reasons stated below, 
the preponderance of the evidence is against the claim, and 
it must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for this 
claim.  Consequently, the Board concludes that the veteran 
has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the August 2008 Board hearing.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded VA 
examinations in November 2004, February 2006, and April 2007 
regarding this case.  Consequently, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

In this case, the competent medical evidence does not reflect 
the veteran has a current hearing loss disability as defined 
by 38 C.F.R. § 3.385.  For example, the November 2004 VA 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
10
20
20
16
LEFT
20
15
15
20
25
17.5

Speech recognition scores were 96 percent for the right ear, 
and 98 percent for the left ear.  

Although the VA examiner did note very borderline high 
frequency hearing loss in the mild range at the 6000 and 8000 
Hertz in both ears, these frequencies are not for 
consideration in determining whether there is a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  No competent 
medical evidence has since been submitted which shows the 
veteran has a hearing loss disability as defined by VA 
regulation.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  Therefore, service connection 
must be denied for hearing loss.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).




A. Bilateral Knee Arthritis

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion. 38 
C.F.R. § 4.71, Plate II.  Further, VA's Office of General 
Counsel held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

In addition, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

In this case, the competent medical evidence confirms that 
the veteran complains of bilateral knee pain, documented in 
part by the February 2006 VA examination.  At that 
examination, x-rays demonstrated minimal degenerative 
changes.  Extension was full, and flexion was to 135 degrees.  
Such limitation of motion, however, is noncompensable 
pursuant to Diagnostic Code 5260.  As the knee is a major 
joint, the Board finds that this is sufficient for a separate 
compensable rating of 10 percent for each knee pursuant to 
the criteria of Diagnostic Code 5003 and Degmetich, supra.

The Board further finds that neither knee warrants a rating 
in excess of 10 percent.  For example, neither of the 
veteran's service-connected knee disorders have flexion 
limited to 30 degrees or less, nor extension limited to 15 
degrees or more.  For example, the February 2006 VA 
examination found both knees to have full extension and 135 
degrees of flexion.  Moreover, repetitive motion did not 
alter his clinical findings, no increased pain, weakness, no 
incoordination or change in degrees of range of motion.

In view of the foregoing, the Board finds that the veteran 
does not have limitation of either knee that would warrant a 
rating in excess of 10 percent, even when taking into 
consideration his complaints of pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  As detailed in the preceding paragraph, the 
competent medical evidence does not reflect there would be 
additional impairment due to the veteran's pain that would 
warrant a rating in excess of 10 percent for either knee at 
any time during the appeal period.  Further, he does not have 
limitation of extension which would warrant separate 
compensable ratings pursuant to VAOPGCPREC 9-2004

The Board also notes that a thorough review of the competent 
medical evidence reflects that neither of the veteran's 
service-connected knee disorders is manifested by recurrent 
subluxation or lateral instability.  In fact, he specifically 
denied locking, inst5ability, or any episodic swelling at the 
February 2006 VA examination.  On examination, he was stable 
to varus and valgus, as well as anterior-posterior drawer 
testing.  As such, separate ratings based upon recurrent 
subluxation and/or instability under Diagnostic Code 5257 are 
not warranted in this case.  VAOPGCPRECs 23-97 and 9-98.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for either knee at any time during the 
appeal period.

B.  Right Foot Tendonitis

The veteran's service-connected right foot disorder has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for 
tenosynovitis.  A note under this Code specifies that the 
diseases evaluated under Diagnostic Codes 5013 through 5024 
(except gout) will be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  See 38 C.F.R. § 
4.71a.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion. Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45. VAOPGCPREC 9-98.

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a; Plate 
II.

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.

In this case, the veteran's service-connected right foot 
tendonitis is manifested by moderate impairment, to include 
limitation of motion, but no greater impairment.

For example, on the February 2006 VA examination the veteran 
could dorsiflex his feet 15 degrees, and plantar flex 25 
degrees bilaterally.  He complained of pain in the plantar 
fascia.  He had increased laxity in the anterior drawer 
testing.  There was point tenderness to palpation along the 
calcaneus at the origin of the plantar fascia.  Repetitive 
motion did not alter his clinical examination, increase pain, 
weakness, fatigability, no incoordination or change in 
degrees of range of motion.  On the subsequent April 2007 VA 
examination, the veteran had right ankle dorsiflexion to 20 
degrees, plantar flexion to 35 degrees, inversion to 30 
degrees, and eversion to 20 degrees.  His Achilles tendon was 
in good alignment with the heel.  He had no tenderness with 
palpation in any aspect of the right ankle.  Resolving 
reasonable doubt in his favor, the Board concludes that the 
right foot range of motion, to include consideration of the 
limitation of motion when compared to the normal range of 
motion detailed at 38 C.F.R. § 4.71a; Plate II, and 
complaints of pain equate to moderate foot impairment, but no 
more, due to right foot tendonitis.  As with the service-
connected knee disorders, the competent medical evidence does 
not reflect there would be additional impairment due to the 
veteran's pain that would warrant a rating in excess of 10 
percent.

III.  Conclusion

For the above reasons, the Board finds that the preponderance 
of the evidence is against the veteran's appellate claim of 
service connection for bilateral hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application therein.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Consequently, this benefit 
sought on appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a separate rating of no more than10 percent 
for arthritis, right knee, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a separate rating of no more than10 percent 
for arthritis, left knee, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to no more than a 10 percent rating for right 
foot tendonitis is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


